Case: 21-2261   Document: 41     Page: 1   Filed: 07/22/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                BYRON O. WOODS, SR.,
                  Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2021-2261
                 ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:20-cv-01462-SSS, Judge Stephen S. Schwartz.
                  ______________________

                 Decided: July 22, 2022
                 ______________________

    BYRON O. WOODS, SR., Moreno Valley, CA, pro se.

     JANA MOSES, Commercial Litigation Branch, Civil Di-
 vision, United States Department of Justice, Washington,
 DC, for defendant-appellee. Also represented by BRIAN M.
 BOYNTON, STEVEN JOHN GILLINGHAM, PATRICIA M.
 MCCARTHY.
                  ______________________

     Before REYNA, LINN, and HUGHES, Circuit Judges.
Case: 21-2261    Document: 41      Page: 2    Filed: 07/22/2022




 2                                                WOODS   v. US



 PER CURIAM.
      Byron O. Woods, Sr. appeals a decision of the United
 States Court of Federal Claims dismissing his complaint
 for lack of subject matter jurisdiction. Because Mr. Woods’s
 claims fall outside the scope of the Court of Federal Claims’
 jurisdiction, we affirm.
                               I
     Mr. Woods served in the Marine Corps from 1989 to
 1993 and re-enlisted as a recruiter in 2002. Order at 3,
 Woods v. United States, No. 20-1462C (Fed. Cl. June 23,
 2021), ECF No. 20 (Order). In February 2007, he was diag-
 nosed with stage three chronic kidney disease and his di-
 agnosing physician recommended that he not serve in
 active combat duty. Id.
     Around this time, in March 2007, Mr. Woods’s com-
 manding officer initiated a non-judicial punishment
 against him for dereliction of duty due to issues in
 Mr. Woods’s performance and discipline. Id. at 4.
 Mr. Woods at first demanded a court martial but later de-
 cided to accept the non-judicial punishment on his record
 instead. Id. Although his punishment was suspended, he
 received an adverse fitness report and for three weeks was
 kept in a state of “legal hold” pending court martial. Id.
     Three more doctors recommended against Mr. Woods
 continuing his service or re-enlisting. In April 2007, a sec-
 ond doctor, Dr. Shagun Chopra, recommended “against
 reenlistment given the progressive nature” of Mr. Woods’s
 disease. Id. at 3. A third evaluated Mr. Woods and con-
 cluded that while he “is qualified to re-enlist,” he is not
 “recommended,” and should be physically examined by the
 medical board. Id. In May 2007, a fourth doctor wrote that
 Mr. Woods was not suitable for further duty. She addition-
 ally expressed doubt about whether Mr. Woods was even
 qualified for limited duty because he was “not expected [to]
 improve.” Id.
Case: 21-2261    Document: 41     Page: 3    Filed: 07/22/2022




 WOODS   v. US                                             3



      Two days later, Lieutenant John Seyrele gave
 Mr. Woods his separation physical and noted in the related
 documents that Mr. Woods had a history of “blood and pro-
 tein” in his urine. Id. Lieutenant Seyrele then qualified
 Mr. Woods for discharge. Id. Mr. Woods was assigned an
 initial disability rating of 30%, which he requested be in-
 creased. Id. at 4.
     Ultimately, Mr. Woods’s disability rating was revised
 up to 50%. Id. On June 2007, Mr. Woods was separated
 with a reentry code rendering him eligible to re-enlist. Id.
 Upon his separation, Mr. Woods signed an acknowledg-
 ment stating that he did not have a medical condition that
 would disqualify him from the performance of his duties or
 for processing through the Disability Evaluation System.
 Id. The acknowledgment nevertheless noted that some con-
 ditions might render Mr. Woods eligible for benefits from
 the Department of Veterans Affairs. Id.
     In August 2018, Mr. Woods filed an application with
 the Board for Correction of Naval Records to change his
 discharge status to reflect placement on the Permanent
 Disability Retirement List and to strike the non-judicial
 punishment from his record. Id. The Board first requested
 an advisory opinion from the Secretary of the Navy Council
 of Review Boards. The advisory opinion stated that there
 was no known “nexus” between Mr. Woods’s poor perfor-
 mance and his kidney condition sufficient to warrant plac-
 ing Mr. Woods on the disability retirement list. Order at 3.
 The Board “substantially concurred” with the advisory
 opinion and concluded that there was “insufficient evidence
 to support a finding that Mr. Woods’s kidney disease pre-
 vented him from performing the duties of his office, grade,
 rank or rating.” Id. For this reason, the Board decided that
 no changes to Mr. Woods’s medical record were necessary.
 Id. Even so, the Board found that Mr. Woods’s non-judicial
 punishment was unsupported by evidence and accorded
 partial relief by striking it from his record.
Case: 21-2261    Document: 41     Page: 4    Filed: 07/22/2022




 4                                               WOODS   v. US



     On October 16, 2020, Mr. Woods filed a complaint in
 the Court of Federal Claims. Compl., Woods v. United
 States, No. 20-1462C (Fed. Cl. Oct. 16, 2020), ECF No. 1.
 In his complaint, Mr. Woods requested that the Court of
 Federal Claims place him retroactively on the permanent
 disability retirement list as of April 20, 2007, the day he
 was evaluated by Dr. Shagun Chopra. Id. at 39. Mr. Woods
 additionally requested $93,646.80 in retroactive disability
 retirement payments. Id. Finally, he requested that the
 Court of Federal Claims remove mention of his legal hold
 from his record, consistent with the Board’s prior expunge-
 ment of his non-judicial punishment. Id. He argued that
 the legal hold, without a court martial, was a violation of
 his constitutional rights. Id.
      The government moved to dismiss under Rules 12(b)(1)
 and 12(b)(6) of the Rules of the Court of Federal Claims.
 Mot. to Dismiss at 1, Woods v. United States, No. 20-1462C
 (Fed. Cl. Feb. 19, 2021), ECF No. 14. In its Rule 12(b)(1)
 motion, the government argued that Mr. Woods had failed
 to file his complaint within the six years allotted by the
 statute of limitations after his discharge, during which
 time he was aware of his medical condition. Id. The govern-
 ment also argued that the Court of Federal Claims lacked
 the necessary subject matter jurisdiction to alter
 Mr. Woods’s records to remove mention of his legal hold,
 because that would be a non-monetary form of relief to
 which the Tucker Act does not extend. Id. at 1–2. Alterna-
 tively, the government requested that the Court of Federal
 Claims grant its Rule 12(b)(6) motion because Mr. Woods’s
 disability retirement claim “is a non-justiciable challenge
 to the merits of the determination that he was fit to sepa-
 rate from the Marine Corps notwithstanding his kidney
 condition.” Id. at 2.
    The Court of Federal Claims rejected the government’s
 Rule 12(b)(6) motion, Order at 6–7, but granted its 12(b)(1)
 motion and dismissed Mr. Woods’s suit for lack of subject
 matter jurisdiction, id. at 9.
Case: 21-2261     Document: 41      Page: 5   Filed: 07/22/2022




 WOODS   v. US                                               5



    Mr. Woods appeals. We have jurisdiction under 28
 U.S.C. § 1295(a)(3).
                               II
     We review the Court of Federal Claims’ dismissal for
 lack of subject matter jurisdiction de novo. Trusted Integra-
 tion, Inc. v. United States, 659 F.3d 1159, 1163 (Fed.
 Cir. 2011). “[J]urisdiction [must] be established as a
 threshold matter.” Weishan Hongda Aquatic Food Co. v.
 United States, 917 F.3d 1353, 1362 (Fed. Cir. 2019). As the
 plaintiff, Mr. Woods bears the burden of establishing juris-
 diction by a preponderance of the evidence. Brandt v.
 United States, 710 F.3d 1369, 1373 (Fed. Cir. 2013). Alt-
 hough we give pro se plaintiffs more latitude in their plead-
 ings than parties represented by counsel, Estelle v.
 Gamble, 429 U.S. 97, 106 (1976), such leniency does not re-
 lieve them of jurisdictional requirements, Kelley v. Sec’y,
 U.S. Dep’t of Lab., 812 F.2d 1378, 1380 (Fed. Cir. 1987).
      The Tucker Act limits the Court of Federal Claims’ sub-
 ject matter jurisdiction to claims “filed within six years af-
 ter such claim first accrues.” Chambers v. United States,
 417 F.3d 1218, 1223 (Fed. Cir. 2005) (quoting 28 U.S.C.
 § 2501). Because the statute of limitations for the Court of
 Federal Claims is “jurisdictional,” it is “not susceptible to
 equitable tolling.” John R. Sand & Gravel Co. v. United
 States, 552 U.S. 130, 136 (2008). Additionally, claims made
 in the Court of Federal Claims must be “for money dam-
 ages against the United States.” Fisher v. United States,
 402 F.3d 1167, 1172 (Fed. Cir. 2005). “[T]he absence of a
 money-mandating source [is] fatal to the court’s jurisdic-
 tion under the Tucker Act.” Id. at 1173.
     Here, Mr. Woods’s claims fail the statute of limitations
 requirement because they were filed more than six years
 after they accrued in 2007. Regarding Mr. Woods’s request
 to be placed on the permanent disability list and to receive
 disability backpay, generally, “if the service member ha[s]
 neither requested nor been offered consideration by a
Case: 21-2261     Document: 41      Page: 6     Filed: 07/22/2022




 6                                                  WOODS   v. US



 disability board prior to discharge, the later denial of his
 petition by a corrections board, not his discharge, triggers
 the statute of limitations.” Chambers, 417 F.3d at 1226.
 But there is an exception: if a “service member has suffi-
 cient actual or constructive notice of his disability, and
 hence, of his entitlement to disability retirement pay, at
 the time of discharge,” the effect is the same as a “refusal
 by the service to provide board review.” Id. In other words,
 a “veteran’s knowledge of the existence and extent of his
 condition at the time of his discharge [is] sufficient” to treat
 his failure to demand board review as a waiver of his right
 to do so. Id.
     The exception applies to Mr. Woods’s disability claims
 because Mr. Woods was aware of his medical condition
 prior to discharge. Multiple doctors told him that his con-
 dition was expected to worsen and that it was not recom-
 mended he re-enlist or continue service. Additionally, the
 Court of Federal Claims cited to evidence in the record sug-
 gesting that Mr. Woods specifically believed he was unfit
 for continued service. Order at 8. Despite this knowledge,
 Mr. Woods signed an acknowledgement upon his separa-
 tion stating that he did not have a medical condition that
 would disqualify him from the performance of his duties.
 This acknowledgement should have alerted him that the
 Navy considered him ineligible for disability retirement, at
 which point he could have filed his disability claim. In-
 stead, he failed to demand Board review at that time.
 Taken together, these facts indicate that Mr. Woods’s stat-
 ute of limitations began running upon his discharge in
 June 2007. Still, Mr. Woods did not request placement on
 the permanent disability list until 11 years had passed. Ac-
 cordingly, the Court of Federal Claims does not have juris-
 diction over Mr. Woods’s disability claim.
     The Court of Federal Claims similarly lacks the juris-
 diction necessary to remove mention of Mr. Woods’s legal
 hold from his records: that claim also accrued in 2007 when
 Mr. Woods was placed on a legal hold following his
Case: 21-2261    Document: 41      Page: 7   Filed: 07/22/2022




 WOODS   v. US                                              7



 acceptance of a non-judicial punishment. Yet Mr. Woods
 failed to file that claim until many years after the expira-
 tion of the statute of limitations. Furthermore, Mr. Woods’s
 legal hold claim is a request for injunctive relief, rather
 than a request for money damages. And adjudication of
 Mr. Woods’s legal hold claim is not necessary to adjudicate
 a money-mandating claim. Cf. Fuller v. United States, 127
 Fed. Cl. 640, 645–46 (2016) (assessing a legal hold claim
 necessary to determining a money-mandating claim). The
 Tucker Act does not grant the Court of Federal Claims the
 necessary subject matter jurisdiction to accord such relief.
                             III
     Because Mr. Woods’s claims are outside the jurisdic-
 tion of the Court of Federal Claims, we affirm.
                        AFFIRMED
 No costs.